Citation Nr: 0928114	
Decision Date: 07/28/09    Archive Date: 08/04/09

DOCKET NO.  03-02 770A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel




INTRODUCTION

The Veteran had active service from January 1942 to May 1947.  
He died in June 2001.  The appellant is his surviving spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision by the 
Department of the VARO in Oakland, California, that denied 
entitlement to service connection for the cause of the 
Veteran's death.  

A review of the record reveals that in September 2004, the 
Board issued a decision that denied entitlement to service 
connection for the cause of the Veteran's death.  The 
appellant appealed the decision to the United States Court of 
Appeals for Veterans Claims (Court).  In November 2006, the 
Court vacated the September 2004 Board decision and remanded 
the case to the Board for further consideration.  Thereafter, 
the Board remanded the case in September 2007 for procedural 
and substantive purposes.  The requested actions have been 
accomplished and the case has returned to the Board for 
appellate review.  

This case has advanced on the Board's docket pursuant to the 
provisions of 38 U.S.C.A. § 7107(a)(2) (West 2002) and 
38 C.F.R. § 20.900(c) (2008).  


FINDINGS OF FACT

1.  The Veteran died in June 2001 at the age of 79 at his 
residence.  

2.  The death certificate reveals the immediate cause of 
death was malignant melanoma of the ear.  It was listed as 
years in duration.  There were no significant conditions 
listed as contributing to death.  An autopsy was not 
performed.  

3.  At the time of the Veteran's death, service connection 
was in effect for post-diphtheritic paralysis.  A 
noncompensable disability rating had been in effect for many 
years.  

4.  The competent evidence fails to demonstrate that the 
cause of death listed on the death certificate was related to 
the Veteran's military service, to include exposure to 
asbestos.  

5.  A service-connected disability was not the immediate or 
underlying cause of the Veteran's death, nor was his service-
connected disability etiologically related to the cause of 
the Veteran's death, nor did the service-connected disability 
hasten death.  


CONCLUSION OF LAW

The criteria for entitlement to service connection for the 
cause of the Veteran's death have not been met.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1310, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.312 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duties to notify and assist claimants in substantiating 
claims for VA benefits.  It is codified in part at 
38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2009).  The 
intended effect of these regulations is to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits or who attempts to reopen a previously-denied 
claim.  

In order to be consistent with 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), VCAA notice must:  (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; and (3) inform the claimant about the information 
and evidence the claimant is expected to provide.  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), it 
was held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those elements are:  
(1) Veteran's status; (2) existence of a disability; (3) a 
connection between the Veteran's service and disability; (4) 
degree of disability; and (5) effective date of the 
disability.  

During the pendency of the appeal, the Court held that when 
adjudicating a claim for dependency and indemnity 
compensation, VA must perform a different analysis depending 
upon whether a Veteran was service connected for disability 
during his lifetime, and concluded generally, that 
38 U.S.C.A. § 5103(a), notice for a dependency and indemnity 
compensation case must include (1) a statement of the 
conditions, if any, for which a Veteran was service connected 
at the time of his death, (2) an explanation of the evidence 
and information required to substantiate a DIC claim based on 
a previously service-connected condition, and (3) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet service 
connected.  Hupp v. Nicholson, 21 Vet. App. 342 (2007).  

In this regard, the appellant was issued notification letters 
during the pendency of the appeal, to include a March 2009 
letter pursuant to the Board remand.  She was informed that 
at the time of the Veteran's death he was service connected 
for diphtheria at the noncompensable rate.  She was also told 
what the evidence had to show for death benefits to be 
awarded based on a service-connected disability established 
for the Veteran's lifetime, as well as based on a disability 
that was not service connected or for which the Veteran did 
not file a claim during his lifetime.  That letter also 
informed her regarding the establishment of an effective date 
once a claim for death benefits is granted.  

The Board also finds that all necessary assistance has been 
provided to the appellant.  Pursuant to the Board remand, the 
claims file was reviewed by a VA physician knowledgeable in 
disorders of the respiratory system.  The Board finds that 
the examiner adequately addressed the question of whether the 
Veteran's death was in any way related to his claimed 
exposure to asbestos during service.  Thus, as the examiner 
adequately addressed the question before the Board, the Board 
finds that the issue may be addressed on the merits without 
obtaining an additional VA opinion or examination.  See 
38 C.F.R. § 3.159.  

Legal Criteria

The cause of the Veteran's death will be considered to be due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributing cause of death.  38 C.F.R. § 3.312(a).  This 
question will be resolved by the use of sound judgment, 
without recourse to speculation, after a careful analysis has 
been made of all the facts and circumstances surrounding the 
death of a Veteran, including, particularly, autopsy reports.  
Id.  

For a service-connected disability to be considered the 
principal or primary cause of death, it must singly, or with 
some other condition, be the immediate or underlying cause, 
or be etiologically related thereto.  38 C.F.R. § 3.312(b).  
In determining whether a service-connected disability 
contributed to death, it must be shown that it contributed 
substantially or materially; that it combined to cause death; 
that it aided or lent assistance to the production of death.  
It is not sufficient to show that it causally shared in 
producing death, but rather it must be shown that there was a 
causal connection.  38 C.F.R. § 3.312(c)(1).  

Applicable law provides that service connection may be 
granted for a disability resulting from disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  

That an injury incurred in service alone is not enough; there 
must be chronic disability resulting from that injury or 
disease.  If there is no showing of resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

Service connection may be presumed for cancer if the Veteran 
served continuously for 90 days or more during a period of 
war or during peacetime service after December 31, 1946, and 
cancer becomes manifest to a degree of 10 percent or more 
within one year of the date of discharge and there is no 
evidence of record establishing otherwise.  38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that for service connection to be awarded, there must 
be:  (1) medical evidence of a current disability; (2) 
medical evidence, or in certain circumstances, lay evidence 
of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Coburn v. Nicholson, 19 Vet. App. 427 (2006); 
Disabled American Veterans v. Secretary of Veterans Affairs, 
419 F. 3d 1317 (Fed. Cir. 2005); Shedden v. Principi, 381 F. 
3d 1163, 1166 (Fed. Cir. 2004).  If the appellant fails to 
demonstrate any one element, denial of service connection 
will result.  

38 U.S.C.A. § 5107 sets for the standard proof applied in 
decisions and claims for Veterans benefits.  An appellant 
will receive the benefit of the doubt when an approximate 
balance of positive and negative evidence exists.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Thus, when an 
appellant seeks benefits and the evidence is in relative 
equipoise, the appellant prevails.  Wells v. Principi, 
18 Vet. App. 33, 36 (2004); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  A claim will be denied only if a 
preponderance of the evidence is against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518 (1996).  

Factual Background and Analysis

The Board has thoroughly reviewed all the evidence in the 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting its decision, there is 
no need to discuss in detail all the evidence submitted by 
the appellant or in her behalf.  See Gonzales v. West, 218 F. 
3d 1378, 1380 (Fed. Cir. 2000) (the Board must review the 
entire record, but does not have to discuss each piece of 
evidence).  The analysis below focuses on the most salient 
and relevant evidence, and on what this evidence shows, or 
fails to show, on the claim.  The appellant should not assume 
that the Board has overlooked pieces of evidence that are not 
explicitly discussed herein.  See Timberlake v. Gober, 
14 Vet. App. 122 (2000) (the law requires only that the Board 
discuss its reasons for rejecting evidence favorable to the 
appellant).  

The Veteran's service treatment records are without reference 
to complaints or findings indicative of the presence of a 
skin disorder or cancer.  

Post service medical evidence include reports of examinations 
by VA in 1947, 1949, and 1954.  None of the examination 
reports contain any reference to findings indicative of the 
presence of any ear or skin disorder or cancer.  

Subsequent medical evidence reveal that at the time of a 
July 1990 visit to a private medical facility, the Veteran 
was reported as having asbestosis and a history of squamous 
cell carcinoma and actinic keratoses on the face and arms.  

Of record is a July 1990 report from A. S., M. D., indicating 
that the Veteran had a very strong history of exposure to 
asbestos, having worked at lagging pipes below ships in his 
early 20's and 30's.  The physician stated that the Veteran 
carried a diagnosis of asbestosis.  

Also of record is a September 2000 communication from S. C., 
M.D.  The physician indicated that the Veteran's history was 
remarkable for a history of multiple basal cell carcinomas; a 
history of spindle cell carcinoma originally diagnosed in 
October 1998, status post resection and radiation therapy 
with Mohl's skin cancer surgery in April 1999 and right 
auricle and temporal bone resection in January 2000; and a 
history of asbestosis.  

Also of record is a September 2002 communication from J. F., 
M.D., indicating the Veteran had been a patient of his since 
October 1999.  He stated the Veteran had asbestosis which 
"could have been a contributing factor to his death."  
Elaboration was not provided.  

Of record is a December 2003 opinion from a VA physician who 
stated that he reviewed records that were available to him, 
but was not able to find any entries dated after March 2, 
2001.  He noted that "although asbestos exposure can be 
related to a number of intrapulmonary and extrapulmonary 
neoplasms, there is no etiological relationship between 
asbestos exposure and malignant melanoma.  Therefore, I 
cannot conclude that this Veteran's melanoma was related to 
his military service and that the exposure to asbestos during 
his military service contributed to his death."  

Pursuant to the Board's remand, the case was referred to a VA 
physician knowledgeable in disorders of the respiratory 
system for review in June 2009.  The physician noted that the 
right ear had a squamous cell carcinoma removed in 1998 and 
had radiation.  In January 2000 a malignant melanoma of the 
same ear required right auricle and temporal bone resection, 
but lymphatic biopsy was not considered necessary.  The 
Veteran died in June 2001 and the death certificate listed 
only malignant melanoma as the cause of death.  The physician 
indicated that a review of the record revealed that a note 
from a private facility in July 1990 revealed that the 
Veteran had a diagnosis of asbestosis based on crackles on 
examination and CT scan showing multiple calcified plaques 
without lymphadenopathy or pulmonary nodularity.  Later X-ray 
studies showed a reticular nodular pattern which could be a 
consequence of asbestosis or could represent diffuse 
lymphangial metastases.  

It was noted there had been no history of trauma to the 
respiratory system, no history of respiratory neoplasm, no 
history of pneumothorax, no history of anorexia, no history 
of asthma, no history of cough, and no history of hemoptysis.  
As for wheezing, it was noted that the Veteran had wheezed 
one or several times daily.  There was also a history of 
dyspnea, anorexia, and chest pain.  There was no history of 
swelling, respiratory failure, fever, or periods of 
incapacitation.  It was noted the Veteran also had coronary 
artery disease with a stent and pacemaker for many other 
symptoms.  The physician noted an autopsy had not been 
performed and there was no access to any pathology reports.  
The physician stated that "it has been conceded that the 
Veteran was exposed to asbestos in the Navy but I do not see 
record of service connection actually having been granted."  
He also opined that "malignant melanoma was less likely as 
not (less than 50/50 probability) permanently aggravated by 
asbestos exposure."  Notation was made that the death 
certificate was signed by the same physician who submitted 
reports from the cancer treatment centers.  Notation was made 
that the Veteran also had a history of hemochromatosis and 
sideroblastic anemia and had undergone a stent for coronary 
artery disease along with an implanted pacemaker.  He 
indicated the Veteran's treating physician, Dr. F., did not 
list etiologies for the cause of death and did not list any 
contributing conditions in the space provided in the death 
certificate.  He noted that the treating physician indicated 
that asbestosis "could" have contributed to the Veteran's 
death, but he opined that "so could have all the other 
diagnoses the Veteran carried."  The physician went on to say 
that the death certificate records revealed that the Veteran 
died at his residence, but did not explain the final event or 
what he was receiving with regard to treatment at the time.  
He noted that "any other influences to the final event are 
speculation."  

The physician added that other reviewers had noted these 
discrepancies, but had not addressed the possibility of 
asbestosis itself so weakening the Veteran that he was not 
able to fight the malignant melanoma.  The physician 
concluded by stating "with all the diagnoses carried, 
specifically settling on the asbestosis is less likely than 
not to have been that contributing factor."  While aware that 
medical articles with regard to malignant melanoma and 
asbestosis were of record, "extensive review of literature 
does not reveal asbestosis to be part of the etiology of 
malignant melanoma nor is it listed as a possible cause of 
death with malignant melanoma."  

Based on a longitudinal review of the evidence of record, the 
Board finds that even acknowledging evidence of asbestos 
exposure during service, the competent medical evidence of 
record indicates that such exposure is not a potential 
etiology of the fatal malignant melanoma of the ear or that 
any past asbestos exposure in service so debilitated the 
Veteran that his death was accelerated.  The undersigned 
notes that the records contemporaneous with treatment and 
evaluation of the Veteran for his melanoma during the year or 
two prior to  his death do not reveal any significant lung 
incapacity causing general impairment of health around the 
time of his death.  Granting asbestos exposure during 
service, the Board finds that the persuasive medical evidence 
of record fails to demonstrate that the malignant melanoma of 
the ear was due to any in-service asbestos exposure.  

The Board is aware that a private physician stated in 
September 2002 that the Veteran's asbestosis "could" have 
been a contributing factor to his death.  Although at first 
impression this statement appears compelling, on closer 
analysis it is in fact speculative at best.  In this regard, 
in Bloom v. West, 12 Vet. App. 185 (1999), the Court held 
that a physician's opinion that the Veteran's time as a 
prisoner of war "could have" precipitated the initial 
development of a lung condition, by itself was unsupported 
and unexplained, and was "purely speculative."  

The Board finds the opinions of VA physicians much more 
probative, as they are based on a review of the Veteran's 
medical records and consideration of all his disabilities.  
The VA physician who reviewed the entire claims file in 
June 2009 opined that based on review of the entire evidence 
of record, it was his opinion that malignant melanoma was 
less likely as not permanently aggravated by any asbestos 
exposure in service.  He referred to an extensive review of 
literature showing that asbestos was not revealed to be a 
part of the etiology of malignant melanoma nor was it listed 
as a possible cause of death with malignant melanoma.  

The Board appreciates the appellant's assertion that the 
asbestos exposure in service is somewhat related to the 
Veteran's death.  However, such a determination is not a 
matter for any individual without medical expertise.  As a 
lay person lacking in medical training and expertise, she 
cannot provide a competent opinion on a matter as complex as 
whether the Veteran's malignant melanoma of the ear was due 
to any in-service asbestos exposure.  Even according her 
assertion some probative value, it is far outweighed by the 
review of the file by the medical professional who reviewed 
the entire evidence of record, including the statement from 
the private physician, but noted that "extensive review of 
literature" did not reveal asbestosis to 









be part of the etiology of malignant melanoma.  See 
Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); 
Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006)).  


ORDER

Service connection for the cause of the Veteran's death is 
denied.  



	                        
____________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


